              Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 1 of 43



                             FIN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERT RICO

                THE GOVERNMENT OF PUERTO RICO,
                Represented by its Attorney General, the HON.              Civ. Num. 18-
                WANDA VÁZQUEZ GARCED,

                Plaintiff,

                v.

                THE CARPENTER COMPANY, FLEXIBLE                            JURY TRIAL
                FOAM PRODUCTS, INC., FXI-FOAMEX                            DEMANDED
                INNOVATIONS, INC., FUTURE FOAM, INC.,
                HICKORY SPRINGS MANUFACTURING
                CO.,   MOHAWK         INDUSTRIES,         INC.,
                LEGGETT & PLATT, INC., OTTO BOCK
                POLYURETHANE TECHNOLOGIES, INC.,
                SCOTTDEL, INC., VITAFOAM PRODUCTS
                CANADA, LIMITED, VITAFOAM, INC.,
                WOODBRIDGE FOAM CORPORATION,
                WOODBRIDGE SALES & ENGINEERING,
                INC., WOODBRIDGE FOAM FABRICATING,
                INC.,LOUIS CARSON AND DAVID CARSON,
                CORPORATION ABC, JOHN DOE, married to
                JANE DOE, and their conjugal partnership.




                                             COMPLAINT

TO THE HONORABLE COURT

       COMES NOW, THE GOVERNMENT OF PUERTO RICO, Represented by its Acting

Attorney General, the Hon. Wanda Vázquez Garced, and very respectfully states and prays:

         1.       This case arises out of a long-standing (national and international) price-fixing

  conspiracy among Defendants and their co-conspirators that had the purpose and effect of fixing

  prices of flexible polyurethane foam and flexible polyurethane foam products (collectively,

  flexible polyurethane foam).

         2.       As used herein, flexible polyurethane foam refers to slabstock polyurethane foam,
                                                    1
             Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 2 of 43



which was the focus of the conspiracy alleged herein.

        3.       Flexible polyurethane foam is a commodity widely used for cushioning and

insulation in a variety of goods, including but not limited to furniture, bedding, packaging, and

flooring.

       4.        This lawsuit is brought by Attorney General Wanda Vázquez Garced on behalf

of the Government of Puerto Rico and in parens patriae on behalf of the population of Puerto

Rico for their purchases of flexible polyurethane foam indirectly from one of more of the

Defendants from January 1, 1999 through the present (the “Period”).

       5.        During the Period, Defendants and their co-conspirators contracted, combined, or

conspired to fix, raise, maintain, and/or stabilize prices and allocate customers for flexible

polyurethane foam in Puerto Rico by the means and mechanisms described herein.

       6.        As set forth in detail below, Defendants’ executives and employees engaged in

specific and detailed communications between and among each other to fix prices and allocate

customers.

       7.        During the Period, Plaintiff purchased product(s) containing flexible polyurethane

foam which was supplied by one or more of the Defendants or their co- conspirators.

       8.        Defendants manufactured, produced, promoted, sold, marketed and/or distributed

polyurethane foam in Puerto Rico.

       9.        As a direct and proximate result of the unlawful conduct and price-fixing

conspiracy of Defendants alleged herein, Plaintiff has paid more during the Period for flexible

polyurethane foam than they otherwise would have paid in a competitive market and has

therefore been injured in its businesses and property.

       10.       Plaintiff invokes this Court’s federal question jurisdiction for the purpose of an

injunction against further violations of the federal anti trust law and its pendent jurisdiction to
                                                    2
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 3 of 43



brings this lawsuit to recover damages suffered and the costs of suit, including reasonable

attorneys’ fees, and for such other relief for unjust enrichment as is afforded under the Puerto

Rico Civil Code.


                                               PLAINTIFF

         11.   During the Period, the consumers and governmental agencies of Puerto Rico

purchased products containing polyurethane foam manufactured by Defendants and suffered the

harm described herein.

         12.   Attorney General Váquez represents those consumers and governmental agencies in

her parens patriae capacity.

                                         DEFENDANTS

         13.   The Carpenter Company (Carpenter U.S.) is a privately owned and operated

company with its principal place of business at 5016 Monument Avenue, Richmond, Virginia

23230.

         14.   Carpenter operates at least 15 facilities in the United States that manufacture and

distribute flexible polyurethane foam for bedding, including flexible polyurethane foam

cushioning, foam mattresses, and fibers; carpet cushion products; and flexible foam packaging.

During the Period, Carpenter sold flexible polyurethane foam throughout the United States

including Puerto Rico.

         15.   Carpenter is the world’s largest producer of flexible polyurethane foam products

for cushioning.

         16.   Carpenter has divisions in the following areas, among others: bedding, carpet

cushion, consumer products, and flexible foam packaging furniture.


                                                 3
          Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 4 of 43



       17.     Flexible Foam Products, Inc. (Flexible Foam Products) is a privately owned and

operated Ohio company with its principal place of business at 12575 Bailey Road, Spencerville,

Ohio 45887 and operations in Texas, Indiana, Florida and Wisconsin.

       18.     Flexible Foam Products is a subsidiary of Ohio Decorative Products, Inc., also of

Spencerville, Ohio.

       19.     Flexible Foam Products manufactures flexible polyurethane foam and rebond

products serving customers in the bedding, flooring, furniture, packaging, and transportation

industries.

       20.     During the Period, Flexible Foam Products sold flexible polyurethane foam

throughout the United States including Puerto Rico.

       21.     FXI-Foamex Innovations, Inc., (f/k/a Foamex International, Inc. (Foamex), is a

privately owned and operated company with its principal place of business at Rose Tree

Corporate Center II, 1400 N. Providence Road, Suite 2000, Media, Pennsylvania 19063-2076.

       22.     During the Period, Foamex sold flexible polyurethane foam throughout the United

States including Puerto Rico.

       23.     Foamex provides flexible polyurethane foam for the home, healthcare, electronics,

industrial, personal care and transportation markets.

       24.     Foamex’s flexible polyurethane foam is used in automotive cushioning, shipping

packages, furniture and beds.

       25.     Foamex also provides components for filters, dispensers, gaskets, and seals for

products ranging from blood oxygenators to computer disk drives.

       26.     Future Foam, Inc. (Future Foam) is a privately owned and operated company with its

principal place of business at 1610 Avenue N, Council Bluffs, Iowa 51501.


                                                  4
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 5 of 43



       27.     Future Foam produces flexible polyurethane foam products for the bedding,

flooring, furniture, and packaging industries.

       28.     During the Period, Foamex sold flexible polyurethane foam throughout the United

States including Puerto Rico.

       29.     Hickory Springs Manufacturing Company (Hickory Springs) is a North Carolina

corporation with its principal place of business located at 235 2nd Avenue, NW, Hickory, North

Carolina 28601.

       30.     During the Period, Hickory Springs sold flexible polyurethane foam throughout

the United States including Puerto Rico.

       31.     Hickory Springs is one of the nation‘s largest integrated components manufacturers

and suppliers for the furniture and bedding industries, with more than 60 operating facilities in the

United States and throughout the world.

       32.     The furniture industry is the largest segment of Hickory Springs’ customer base.

       33.     With more than 160 flexible polyurethane foam formulations, Hickory Springs

is one of the largest producers of flexible polyurethane foam in the United States.

       34.     Leggett & Platt Inc. (Leggett) is a Missouri corporation with its principal place

of business at 1 Leggett Road, Carthage, Missouri 64836.

       35.     Leggett manufactures, inter alia, flexible polyurethane foam and other

components for the bedding and furniture industries.

       36.     During the Period, Leggett and/or affiliates it controlled sold flexible

polyurethane foam throughout the United States including Puerto Rico.

       37.     Mohawk Industries Inc. (Mohawk) is a Delaware corporation with its principal

place of business located at 160 S. Industrial Boulevard, Calhoun, Georgia 30701. Mohawk

                                                  5
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 6 of 43



manufactures, inter alia, flexible polyurethane foam and other components for the flooring

industry. During the Period, Mohawk and/or affiliates it controlled sold polyurethane foam

throughout the United States including Puerto Rico.

      38.     Otto Bock Polyurethane Technologies, Inc. (Otto Bock) is a private company

with its principal place of business at 3 Penn Center West, Suite 406, Pittsburgh, Pennsylvania

15205.

      39.     Otto Bock is a subsidiary of Otto Bock Holding GmbH & Co. KG, a German

company with its principal place of business at Max-Naeder-Street 15, 37115 Duderstadt,

Germany.

      40.     During the Period, Otto Bock and/or affiliates it controlled sold flexible

polyurethane foam throughout the United States including Puerto Rico.

      41.     Scottdel Inc. (Scottdel) is a privately held corporation with its headquarters

located at 400 Church Street, Swanton, Ohio 43558.

      42.     Scottdel was placed into receivership in the action Fifth Third Bank v. Scottdel, Inc.,

et.al., Case No. 10-CV-000293 (Ct. Common Pleas, Fulton Cty., Ohio).

      43.     Scottdel began manufacturing bonded urethane carpet cushion in 1961.

      44.     Scottdel manufactures a complete line of commercial and residential bonded urethane

cushions ranging in density from 3.5 pounds to 10 pounds per cubic foot.

      45.     During the Period, Scottdel and/or affiliates it controlled sold flexible polyurethane

foam throughout the United States including Puerto Rico.

      46.     Vitafoam Products Canada Limited (Vitafoam Canada) is a privately owned

and operated company with its headquarters located at 150 Toro Road, North York, Ontario

M3J 2A9, Canada.


                                                6
            Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 7 of 43



      47.       Vitafoam Canada manufactures flexible polyurethane foam for use in

furniture, bedding and automotive applications, including packaging, medical, industrial and a

full range of memory foams.

      48.       Vitafoam also produces latex mattresses and toppers.

      49.       During the Period, Vitafoam Canada and/or affiliates it controlled sold

flexible polyurethane foam throughout the United States including Puerto Rico.

      50.       Vitafoam Inc. (Vitafoam Inc., collectively with Vitafoam Canada, ―Vitafoam) is

a privately owned and operated company with its headquarters located a 2215 Shore Drive,

High Point, North Carolina 27263.

      51.       During the Period, Vitafoam Inc. and/or affiliates it controlled sold flexible

polyurethane foam throughout the United States including Puerto Rico.

      52.       Vitafoam, Inc. offers, among other things, flexible polyurethane foam products

for the packaging, furniture, and upholstery industries; flexible polyurethane foam for fabric

producers, laminators, trim companies, and original equipment manufacturers in the automotive

industry; and flexible polyurethane foam for the residential and commercial sectors.

      53.       Woodbridge Foam Corporation (Woodbridge Foam) is a Canadian corporation

with its headquarters at 4240 Sherwoodtowne Blvd., Mississauga, Ontario, L4Z 2G6, Canada.

Woodbridge Foam has a global partnership with Inoac Corp. called the ―World Polyurethane

Alliance.

      54.       During the Period, Woodbridge Foam and/or affiliates it controlled sold flexible

polyurethane foam throughout the United States including Puerto Rico.

      55.       Woodbridge Sales & Engineering, Inc. (Woodbridge S&E) is a Michigan

corporation with its principal place of business at 1515 Equity Drive, Troy, Michigan 48084.

                                                  7
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 8 of 43



      56.      During the Period, Woodbridge S&E and/or affiliates it controlled sold

flexible polyurethane foam throughout the United States including Puerto Rico.

      57.      Woodbridge Foam Fabricating, Inc. (WFFI, collectively with Woodbridge

Foam and Woodbridge S&E, Woodbridge) is a private company with its principal place of

business at 1120 Judd Road, Chattanooga, Tennessee 37406.

      58.      WFFI is a joint venture between Woodbridge Group and Inoac Corp. During

the Period, WFFI and/or affiliates it controlled sold flexible polyurethane foam throughout

the United States including Puerto Rico.

      59.      Woodbridge‘s primary focus is supplying flexible polyurethane foam for

automotive components, but Woodbridge also supplies flexible polyurethane foam for

commercial and recreational transportation, building products, construction, packaging, and

several consumer and industrial products.

      60.      Corporation ABC is a corporate entity, the identity of which is currently

unkown, which may be responsible for the allegations set forth in this Complaint.

Individual Defendants

      61.      Louis Carson is a United States citizen and a resident of Swanton, Ohio. Louis

Carson was the President of Scottdel whose responsibilities included, inter alia, setting prices for

Scottdel‘s products throughout the United States including Puerto Rico.

      62.      During the Period, Louis Carson directed Scottdel and/or affiliates it controlled to

sell flexible polyurethane foam throughout the United States including Puerto Rico.

      63.      David Carson is a United States citizen and resident of Swanton, Ohio. David

Carson was the Vice President, Manufacturing of Scottdel whose responsibilities included, inter

alia, setting prices for Scottdel‘s products throughout the United States including Puerto Rico.
                                                 8
             Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 9 of 43



       64.       During the Period, David Carson directed Scottdel and/or affiliates it controlled

to sell flexible polyurethane foam throughout the United States including Puerto Rico.

       65.       John Doe, married to Jane Doe, with whom he forms a conjugal partnership, is an

individual, whose identity is currently unknown, who may be responsible for the allegations set

forth in this Complaint.



                                  AGENTS AND CO-CONSPIRATORS

       66.       The acts alleged against the Defendants in this Complaint were authorized,

ordered, or done by their officers, agents, employees, or representatives, while actively engaged

in the management and operation of Defendants’ businesses or affairs.

       67.       Various persons, corporations, and entities not named as defendants herein --

including at least A-Z Sponge & Foam Products Ltd. (also known as A to Z Foam), Broadway

Foam & Fabric Supplies Ltd. (also known as Broadway Foam), and CMI Enterprises (also

known as CMI Automotive) --may have participated as co-conspirators in the violations alleged

herein and may have performed acts and made statements in furtherance thereof.

       68.       Each Defendant acted as the principal, agent, or joint venturer of, or for, other

Defendants with respect to the acts, violations, and common course of conduct alleged by

Plaintiff.

                                     UNNAMED COCONSPIRATORS

       69.       Other entities with which the Defendants may have possibly conspired or who are

connected with the named Defendants and who are on notice and have knowledge of the facts

and claims that can or may be alleged against them by virtue of the allegations in the Direct

Purchaser Plaintiff‘ Complaint filed in this Multidistrict Litigation, the investigations of the

                                                     9
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 10 of 43



United States Department of Justice, the Competition Committee of Canada and the United

Kingdom and the European Union, include, but are not limited to E.R. Carpenter,

L.P. (f/k/a Carpenter Chemical, L.P.)(E.R. Carpenter), a Virginia limited partnership with its

principal place of business at 5016 Monument Avenue, Richmond, Virginia 23230, Carpenter

Holdings, Inc. (Carpenter Holdings, collectively with Carpenter U.S. and E.R. Carpenter,

―Carpenter), a Virginia corporation with its principal place of business at Monument Avenue,

Richmond, Virginia, 23230, and Recticel NV/SA, a Belgium-based company that specializes in

the production of flexible polyurethane foam products. Upon further investigation and discovery

in this case, Plaintiff may add those entities, and others, as named Defendants to the action.

                                    JURISDICTION AND VENUE

       70.     This Court jurisdiction under Section 16 of the Clayton Act 15 U.S.C. § 26 for

injunctive relief and pendent jurisdiction over plaintiff’s unjust enrichment claims.

       71.     Both this particular venue and personal jurisdiction are proper here because

defendants all purposely availed themselves of the market in Puerto Rico, a market that this

Court can take judicial notice of the World Bank statistics place in the 26th position worldwide,

just after Spain and just before Greece; where the highest selling Sam’s Club per square foot is

located; and where, according to Banco Santander, consumer spending is double that of the

continental United States.

       72.     This Court has in personam jurisdiction over each of the Defendants because,

inter alia, each of the Defendants through their activities and acts in furtherance of their

conspiracy: (a) committed acts in Puerto Rico and/or participated in the unlawful conspiracy

through persons and entities located in Puerto Rico, including the fixing prices of flexible

polyurethane foam sold to purchasers in Puerto Rico; (b) transacted business in flexible


                                                 10
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 11 of 43



polyurethane foam and other products in Puerto Rico; (c) maintained continuous and systemic

contacts with Puerto Rico prior to and during the Period; (d) purposefully availed itself of the

benefits of doing business in Puerto Rico. Accordingly, each of the Defendants maintains

minimum contacts with Puerto Rico more than sufficient to subject it to service of process and

sufficient to comply with due process of law.

                                   FACTUAL ALLEGATIONS

The Polyurethane Foam Market
       73.     Flexible polyurethane foam is widely used for its qualities: it is light weight, resilient,

quiet, low odor and resistant to mildew, which is prevalent in tropical Puerto Rico. and other triggers

of common allergies.


       74.     In 2008, over 590,000 metric tons of slabstock flexible polyurethane foam was

produced in the U.S.


       75.     Flexible polyurethane foam may also be cut.

       76.     Flexible polyurethane foam is widely used for cushioning, to insulate objects or

reduce shock. Specifically, flexible polyurethane foams are used in bedding, packaging, seat

cushioning, carpet cushioning, shipping pads and cushioning, car interiors, fluid filtration

systems, anti-noise and vibration systems in aircraft, medical devices, and in a number of

consumer applications.

       77.     Flexible polyurethane foam is most often used in bedding and upholstery, while

the more rigid variety is used for products, thermal insulation and in automobile dashboards.

       78.     The four classes of flexible polyurethane foam, all with different physical

properties, are created by varying a basic addition polymerization reaction involving a diol or

polyol, a diioscyanate, and water.
                                                   11
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 12 of 43



        79.     The diisocyanate reacts with the diol or polyol to create the urethane polymer.

        80.     Water reacts with some of the isocyanate groups to produce carbon dioxide gas,

and the bubbles get trapped in the viscous liquid as it polymerizes, expands, and solidifies.

        81.     Catalysts and surfactants can be added to boost the reactions and control the

foaming process.

        82.     A wide range of other additives, including stabilizers, dyes, fire retardants, and

fungicides, may be added to meet specific performance demands.

        83.     Auxiliary blowing agents, such as hydrofluorcarbons, liquid carbon dioxide, and

acetone, are also typically used to prepare the foam.

        84.     Ultimately, the kinds and amounts of raw materials used in the manufacturing

process help determine how the final product performs.

        85.     To manufacture foam for cushioning, two basic procedures are used. In one, the

chemical mix is poured onto a moving conveyor, where it is allowed to react and expand.

        86.     Sides on the conveyor allow the foam to rise into a bun or slab anywhere from two

to four feet high.

        87.     The continuous slap is then cut, stored, and allowed to cure for up to 24 hours.

        88.     This manufacturing procedure is the slabstock production process.

        89.     The cured foam is subsequently fabricated into useful shapes.

        90.     Most foam for use in furniture and bedding is produced this way.

        91.     According to the American Chemistry Council, as of 2015, domestic revenue for

polyurethane foam industry for that year was $28.2 billion.

        92.     Throughout the Period, flexible polyurethane foam averaged 39.5% of the total

output of polyurethane foam in the United States.

        93.     In 2008, for instance, flexible polyurethane foam for furniture and bedding
                                                  12
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 13 of 43



accounted for approximately 43% of metric tons of U.S. consumption of flexible polyurethane

foam; flexible polyurethane foam for transportation products accounted for approximately

17.5% of flexible polyurethane foam sales revenue; flexible polyurethane foam for flooring

products accounted for approximately 33.4% of flexible polyurethane foam sales revenue; and

flexible polyurethane foam for other end uses –including but not limited to packaging and

textiles—accounted for approximately 6.1% of flexible polyurethane foam sales revenue.

       94.     Flexible foams have mainly open cells, formed by gas bubbles that have popped.

Air can pass through the foam easily, resulting in a soft, resilient, flexible material. In rigid

foams, most of the cells stay closed. The material is thus harder and less resilient. Controlling

the proportion of open cells to closed cells during the production process is one of the ways that

the properties of foam can be manipulated, adding to the material‘s versatility.

       95.     There are few acceptable alternatives for flexible polyurethane foam.

       96.     In furniture and bedding applications, short staple polyester fiber or cotton may

be used, but both alternative materials have poor height recovery characteristics after

compression.

       97.     Steel springs also recover well, but must be insulated from the user with some

type of cushioning material, and in Puerto Rico, they suffer from contact with the salt air.

       98.     According to the Polyurethane Foam Association, a trade association in which the

non-individual Defendants are members, ―comparing [polyurethane foam] to alternative

materials in the areas of economics, comfort potential, ease of use, and durability, there is not an

acceptable substitute for polyurethane foam.


       99.     There has been a recent trend towards consolidation within the industry.

       100.    Major players within the industry have been active in acquiring smaller

                                                  13
        Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 14 of 43



companies and other competitors over the course of the last ten years.

       101.      For example, in 2007, Defendant Carpenter acquired its European competitor,

Dumo NV. Carpenter owns approximately 16.3% of the market share in this industry.

       102.      After its parent corporation was acquired in 2006, Vitafoam, Inc. sold one plant to

Olympics Product, LLC, a joint venture between Woodridge and Hickory Springs.

       103.      Vitafoam sold another plant to Flexible Foam Products.


       104.      Defendants alleged here to be participants in the conspiracy are most of the major

North American polyurethane foam producers, representing a significant portion of the United

States market.

The Conspiracy To Fix Prices For Polyurethane Foam

    A. Evidence Of The Conspiracy To Fix Flexible Polyurethane Foam Prices

        1.       Defendant Vitafoam Admits To The Conspiracy

       105.      In February 2010, Vitafoam voluntarily approached the U.S. Department of

Justice‘s (DOJ), Antitrust Division, to self-report evidence of misconduct amongst itself and

other companies and individuals in the industry (competitors) and to seek acceptance into the

Corporate Leniency Program.

       106.      Since February 2010, Vitafoam and its employees have been cooperating with

the Department of Justice‘s criminal investigation into illegal anticompetitive conduct in the

flexible polyurethane foam market, which resulted in the federal indictments.

       107.      As a result of its application, Vitafoam has received a conditional leniency letter

from the DOJ, which means that Vitafoam admitted to its participation in a conspiracy to violate

the U.S. unjust enrichment law. As a November 19, 2008 presentation available on the DOJ‘s

website at: http://www.usdoj.gov/atr/public/criminal/239583.pdf) explains, ―[a conditional

                                                  14
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 15 of 43



leniency applicant must admit its participation in a criminal antitrust violation involving price

fixing…before it will receive a conditional leniency letter.]

       108.    In seeking conditional leniency with the DOJ and in connection with a pending

Canadian government investigation of antitrust violations by manufacturers of flexible

polyurethane foam, several current and former Vitafoam employees agreed to be interviewed

regarding the flexible polyurethane foam price fixing conspiracy. These interviews revealed the

mechanisms, participants, duration, and impact of the conspiracy. These employees described a

cartel among Defendants, who are responsible for production of the majority of flexible

polyurethane foam, and other co-conspirators.

        2.) Vitafoam employees explain how Defendants conspired to fix prices and
       allocate customers

       109.    Defendants established a practice where they would communicate and reach an

agreement or understanding on the percentage amount and timing of price increases and market

allocation in the sale and supply of polyurethane foam. Price increase discussions occurred

approximately two to three times per year and often coincided with the bi-annual meetings held

by the Polyurethane Foam Association (PFA).

       110.    The general pretext used to explain the conspiratorial price increases was

increases in raw material costs. Defendants (or ― foamers - as they are referred to at times in the

industry) use chemicals, including polyols and toluene diisocyanate (or TDI) in the

manufacturing of flexible polyurethane foam. When Defendants’ raw material suppliers

announced price increases for chemical ingredients of foam, such as polyols and TDI,

Defendants contacted each other because this provided an opportunity to raise prices. Defendants

viewed price fixing as necessary because, if Defendants did not increase their foam prices by the

same percentage amount and at around the same time period, the attempted price increase would

                                                 15
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 16 of 43



fail.

        111.   The conspiracy, understanding and agreements regarding price increase

percentage amounts among Defendants was the result of telephone conversations, exchanges of

price increase letters, face-to-face meetings, and bilateral discussions among the competitors for

the purpose of coordinating the amount and timing of price increases.

        112.   During the Period, there was an understanding and agreement among the

Defendants and their co-conspirators to collectively support supracompetitive prices. This

understanding and agreement was reached in actual discussions among competitors about the

percentage of price increases, the dates of the increases, and how the conspirators would

announce the increases with the same, or nearly the same, effective dates. Price increase

announcement letters were then mailed to customers, reflecting the prices determined by the

conspirators. Defendants policed these increases to ensure they were implemented by their

coconspirators, and they did not permit price reductions without consent of the overall group.

        3.)    Former Vitafoam executives

        113.   A former President of Vitafoam, who worked for Vitafoam from the 1960s until

October 2008, along with other individuals at Vitafoam, directly participated in the long-running

price fixing and customer allocation conspiracy alleged herein relating to flexible polyurethane

foam in North America.

        114.   The former President of Vitafoam together with Defendants engaged in frequent

and regular unlawful communications during the Period where they discussed and agreed to

specific price increases and the timing of announcements regarding the effective date of those

increases.

        115.   Vitafoam had a purported company policy of not having conversations with


                                                16
        Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 17 of 43



competitors, but this policy was merely window-dressing and was not followed in practice

during the Period.

       116.    As part of the conduct to coordinate and/or support price increases during the

Period, the former President of Vitafoam instructed his sales people to send copies of their draft

price increase letters to other Defendants and obtain other Defendants‘ versions of the same.

Defendants utilized these drafts to confirm their anticompetitive agreements and further

implement the conspiracy. The Defendants with whom he spoke also discussed how much each

competitor wanted to raise prices, when the price increases should go into effect, and when the

price increase letters should be issued. As described below, these measures were used not only to

set supracompetitive prices, but also to police the conspiracy and ensure compliance. Vitafoam

personnel, including at least Steve Pendock, Gerry Hannah, David Gurley, Frank Roncadin,

George Newton, Tim Prescott, and Phil Fonseca, participated in these discussions with other

Defendants to share information about and reach agreement on price increases.

       117.    Vitafoam‘s discussions relating to coordinating price increases among Defendants

during the Period were conducted primarily by means of telephone, electronic mail, and in-

person meetings. In person discussions frequently took place at Polyurethane Foam Association

(PFA) meetings.

       118.    The former President of Vitafoam, along with his subordinates, had conspiratorial

discussions during the Period as described above with other Defendants regarding fixing prices

and allocating customers. These discussions included at least Tony Dacosta, Al Zinn, and Doug

Dauphin of Foamex; Max Tenpow of Carpenter; Bruce Schneider of Future Foam; Don

Coleman of Hickory Springs; and Robert Valle and Dean Brayiannis of Valle.

       119.    A former Vice President of Sales and Marketing for Vitafoam who has worked in


                                                17
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 18 of 43



the polyurethane foam industry since 1963 participated in interviews and admitted his role in the

conspiracy. He first worked for Woodbridge, and then in 1973 joined Vitafoam‘s predecessor,

Pre-Fab Cushioning Products. This former Vice President worked for Vitafoam in Canada until

March 2009 when he retired. He was personally involved in a long-running price fixing and

customer allocation conspiracy throughout North America along with other individuals at

Vitafoam as well as at other companies.

       120.    The former Vice President of Vitafoam also participated in conspiratorial conduct

during the Period with many individuals employed by numerous competitors, including at least

Valle, Carpenter, Woodbridge, Flexible Foam, Hickory Springs, Domfoam, Scottdel, and

Foamex. The communications involved discussions of price increase percentages and effective

dates of such increases, typically by telephone. The competitors exchanged copies of price

increase letters to coordinate and support these increases. Individuals from competitors with

whom the former Vice President conspired to fix prices and allocate customers included at least

Stanley Pauley, Ed Malacheck, Mark Kane and Max Tenpow of Carpenter; Tony Vallecoccia,

Dean Brayiannis and Robert Valle of Valle; Doug Dauphin and Tony Dacosta of Foamex; and

John Howard of Domfoam.

       121.    The former Vice President of Vitafoam and Mark Kane of Carpenter had

discussions on multiple occasions during the Period involving price increases concerning a

shared customer.

       122.    In an effort to coordinate their price increases and to make sure those increases

went through for the mutual customer, the former Vice President and Kane called each other and

exchanged copies of draft price increase letters by fax.

       123.    Robert Valle and Tony Vallecoccia of Valle also communicated with other


                                                18
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 19 of 43



Defendants by telephone and faxed each other copies of their draft price increase letters that

would be sent to customers in order to coordinate and collude on price increase percentages and

their effective dates.

        124.    Valle and Vallecoccia reported on the above efforts to Vitafoam.

        125.    Vitafoam employee David Gurley was a manager during the Period involved in

scrap foam, obtained by Vitafoam for carpet underlay production.

        126.    During the Period, Gurley had numerous contacts with other Defendants in

furtherance of the conspiracy. As a result of these contacts, Gurley provided the former

Vitafoam executives and co-employee Steve Prescott with other Defendants‘ draft price

increase letters, competitor price lists, and other information.

        127.    During the Period, Vitafoam employee George Newton exchanged information

with Carpenter employee Max Tenpow regarding the amount and effective date of price

increases.

        128.    Newton also provided this conspiratorial information to other Defendants.

        129.    In addition to these unlawful agreements to fix prices, the former Vitafoam

executives and Defendants agreed to avoid each other‘s customers and refrain from taking

business or market share from one another during the Period.

        4)     Recent or current Vitafoam executives

        130.    In addition, a former Woodbridge employee was employed in Ontario, Canada,

from 1986 until 2009 and participated in the conspiracy.

        131.    While working at Defendant Woodbridge, this employee served most recently

as Vice President of Commercial Sales where he had authority to determine prices.

        132.    In April 2009, this former Woodbridge employee became Vitafoam‘s Vice

President of Sales. In his position at Vitafoam, he had authority to determine prices. This
                                                 19
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 20 of 43



Vitafoam Vice President has also admitted to his role in the long-running price fixing and

customer allocation conspiracy with other Defendants.

       133.    This Vitafoam Vice President engaged in conspiratorial activity while employed

by Woodbridge and Vitafoam during the Period by reaching understandings and agreements

on price increases with other Defendants. These agreements concerned both the amount and

the effective date of the price increases.

       134.    The objective of the price increase coordination was for the conspirators to pass

on cost increases to customers, as well as to maintain their respective market share.

       135.    During the Period, the Vice President personally engaged in this

conspiratorial conduct to fix prices and maintain market share with at least Woodbridge,

Vitafoam, Foamex, Carpenter, Future Foam, Hickory Springs, Scottdel, Valle and Flexible

Foam. Co-workers at both Woodbridge and Vitafoam also participated in the scheme.

       136.    Information sworn under oath on July 21, 2010 by Pierre-Yves Guay of the

Commissioner of Competition in Canada to support a search warrant describes information

provided by Witness A, regarding conduct in Canada and in the United States.

       137.    The information states under oath: ―Witness describes himself as someone who

gathers and shares information across the foam sectors.

       138.    Witness A confirmed to Competition Law Officers that he had discussions,

exchanges of information and agreements regarding the price of foam with the following

contacts within the foam industry:

Companies                          Contacts                         Positions
Foamex                             Vinnie A. Bonaddio               Senior Vice President,
                                                                    Technical Products Group
Foamex                             Don Phillips                     Executive Vice President
                                                                    Automotive Parts Division
Vallefoam                          Tony Vallecoccia                 President

                                                  20
             Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 21 of 43



    DomFoam International Inc.            John Howard                             President
    Ottobock                              John Vins                               Sales Manager
    Plastomer                             Bill Baughman                           Chief Executive Officer
    Inoac International Co.               Mike Cotter                             Marketing Manager
    Inoac International Co.               Ken Miya                                Managing Director
    Hickory Springs                       Todd Councilman                         Marketing – Sales Manager
    Flexible Foam Products                Mike Crowell                            VP Sales and Marketing
    Vita                                  Mel Himel                               President
    Hickory Springs                        Buster Mann                            VP, Eastern Division
    CMI Automotive                        Jorge Canamero                          President
    Conduit of information1:

    Companies                             Contacts                                Positions
    Bondtex Incorporated                  Jerry Hightower                         President
    Cerex Fabric                          Dan Holsenbeck                          Sales Manager
    Inoac USA                             Max Ozeki                               VP Foam Division
    Morbern Inc.                          John Weaver                             VP Sales and Marketing

          139.      The sworn affidavit from Pierre-Yves Guay also separately states that it is the

    result of an investigation of previous and ongoing conduct contrary to the Competition Act of

    Canada by entities including Carpenter, Valle Foam, Domfoam, A to Z Foam, Vita Foam Group,

    Foamex, Flexible Foam, Future Foam, Mohawk, Scottdel, Broadway Foam, Woodbridge,

    Leggett & Platt, and Hickory Springs. The violations of law alleged in the affidavit concerned

    conduct both ―in Canada and in the United States.

          140.      During the Period, while he was employed by Woodbridge, the Vitafoam Vice

    President also confirmed that he spoke to Bill Lucas, the President of Vitafoam, to discuss

    price increases specifically for foam applications in the automotive industry. Bill Lucas, also

    acted for Crest, which was controlled by Vitafoam, in these communications.

          141.      When Defendants discussed price increases for foam products for the automotive

    industry, although price increases for automotive foam products generally involved telephone


1
 .       Conduit of information means that Witness A had discussions with these individuals who reported market
conditions and price increases by alleged cartel members to him. These discussions were not about price fixing or market
allocation but rather represented simply a transmission of information.
                                                           21
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 22 of 43



calls, rather than letters, the discussions included price increase letters for foam products.

       142.    Defendants discussed price increase letters for foam products generally because

this helped the competitors coordinate price increases and timing of price increases for

automotive foam products.

       143.    The Vitafoam Vice President, while he was employed by Woodbridge, also had

contacts with Vincent Bonaddio at Foamex to discuss price increases for automotive foam

products.

       144.    In 2004, while employed by Woodbridge, the Vitafoam Vice President attended

a meeting at Crest with Bill Lucas, who was representing Vitafoam and Crest. During the

meeting, there was a discussion regarding price increases of foam.

       145.    On May 26 and 27, 2010, the Vice President attended a PFA meeting in

Baltimore, MD. While there, he discussed foam pricing with Michael Crowell of Flexible

Foam. Crowell asked why Vitafoam was not raising prices or following a recent increase.

       146.    Another Vitafoam executive, the President, was previously the Director of

Corporate Engineering at Woodbridge from 1985 until January 2008, where he had authority to

determine prices.


       147.    As the President of Vitafoam, a position he held beginning in August 2008, he

also had authority to determine prices. Along with other individuals from Defendant companies,

he participated in the long-running price fixing and customer allocation conspiracy.

       148.    During the Period, discussions with competitors in the foam industry involving

the current President of Vitafoam while he was at Woodbridge included conversations about

legitimate topics like business development or potential joint ventures, and then ultimately led to

conspiratorial conversations about price increases. These discussions about coordinating pricing

                                                  22
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 23 of 43



took place during in-person discussions, electronic mail communications, and telephone

conversations.

        149.     During the Period, the President of Vitafoam participated in conspiratorial

discussions concerning pricing in the flexible polyurethane foam market with various

competitors at both Woodbridge and Vitafoam, including at least Bill Lucas of Vitafoam;

Donald Phillips and Vincent Bonaddio of Foamex; Michael Crowell of Flexible Foam; Tony

Vallecoccia of Valle; Stanley Pauley of Carpenter; Don Simpson, Buster Mann and Lee

Lunsford of Hickory Springs; and, Bruce Schneider and Robert Heller of Future Foam. David

Gurley also sent an email to the current President of Vitafoam in which he acknowledged

receiving draft price increase letters from competitor Don Simpson of Hickory Springs. These

discussions led to a clear understanding and agreement that the participants would discuss and

implement coordinated price increases on the same effective dates.

        150.     Price increases for the carpet cushion segment of the flexible polyurethane foam

market occurred again in April and May 2009. Thus, in April 2009, many competitors

announced a 12% increase on carpet cushion to be effective May 18, 2009. This price increase

was facilitated through exchange of letters amongst the following defendants: Flexible Foam,

Mohawk, Carpenter, Vita Canada, Leggett & Platt, and Future Foam.

        151.     Immediately after the April 2009 increase another 14-15% price increase on

bonded carpet cushion was implemented in May 2009.

        152.     A Vitafoam executive had several communications with Dean Brayiannis from

Valle leading to an agreement on June 2009 on the promotional pricing for carpet foam for a

shared customer. This agreement to offer the same promotional pricing was followed after June

2009.

        153.     Specifically, each of the price increases for flexible polyurethane foam during the
                                                  23
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 24 of 43



  Period, going back to at least 1999 and until Vitafoam‘s entry into the leniency program, were

  the result of conspiratorial discussions among Defendants on pricing.

         5) Defendants implement and enforce the conspiracy

        154.     Defendants also undertook substantial efforts to police the conspiracy.

        155.       Participants, including the former Vice President of Vitafoam, followed up after

  discussions with other Defendants to determine if the specific agreed price increases and effective

  dates were implemented.

         156.      If one of the Defendants did not agree to raise prices at the same amount or in the

same time period as the other Defendants, the other Defendants would pressure the hold out until it

acquiesced.

         157.    Furthermore, Defendants routinely exchanged and reviewed each other‘s price

increase letters in order to confirm that their conspiratorial agreements were being implemented.

         158.    When a Defendant would fail to exchange or confirm its price increase letters,

the other Defendants would hound that Defendant and threaten action to engage in competitive

price wars against the non-cooperating Defendant.

         159.     On April 9, 2010, in Cleveland, Ohio, Bruce Schneider of Future Foam spoke by

telephone to an executive from Vitafoam. Schneider worked at Future Foam headquarters.

Schneider called to inform Vitafoam that Future, Foamex and Flexible intended to increase the

price of foam by 20% in the next weeks.

         160.    On another call, Schneider again discussed price increases by the Defendants with

the President of Vitafoam. Schneider stated: “Now it’s looking it’s all everything is postponed to

May 31st or June 1st. There is a letter out from Carpenter for 31st of May. This is a letter out from

Flexible for June 1st. Foamex sent a letter two weeks ago at 15% but it looks like now that the

increase is going to be 10 and 12% on foam.”
                                                   24
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 25 of 43



         161.       The Vitafoam President asked: “Are you hearing anything from the other guys?

Or is it just kinda market stuff?”

         162.       Schneider responded: “Oh, from the other, the other people, the foamers? Yeah,

we are hearing 10-12… It‘s kinda what we hear from other people what they expect. Ya know, it

would have been great to get 20% but I don‘t think so.”

         163.       The conversation concluded with a request for information from Schneider. “If

you hear anything from your friends in Europe. What‘s going on over there, I sure would like to

know that as well.”

         164.       On June 10, 2010, Bruce Schneider of Future Foam left a voice mail message for

the current President of Vitafoam. In this message, Schneider stated, “Hi [President], this is Bruce

Schneider… If you want to give me a call I’ve got information of why the increase changed from

10 to 12 to 9.”

        165.        On May 20, 2010, John Howard, President of Domfoam, called the current

Vitafoam Vice President twice to voice complaints about a Vitafoam salesman, Normand

Widmer, attempting to acquire Domfoam customers. During the call, Howard stated:

                    Your fellow in Montreal here has been out, has his salesman Claude
                    Robinson out knocking on doors they‘ve never knocked on before, selling
                    at or quoting at low low prices. If he wants a battle, I‘ll give him a
                    battle…These guys have been in at accounts they‘ve never sold at…if he
                    wants a battle, he’s got one. We will start going after his accounts and it
                    won‘t be pretty. We‘ll both end up hurting…I‘m pissed off and our sales
                    guys are pissed off and they‘re saying, John, are you going to do
                    something about this, or are you just going to let this guy keep quoting
                    low prices and taking business away from us. So. I’ll let the dogs loose or
                    I don‘t let the dogs loose. Want to mull it over and give me a shout back?

       166.       The Vice President of Vitafoam responded: “It’s sort of a bad time for me right now.”

       167.       Howard then stated:

                    I don‘t expect an answer right now but, I’m leaving tomorrow night for a
                    week. I would like to at least give the guys some indication that, Guys,
                                                     25
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 26 of 43



                 give me another week. I think the dust is going to settle. Or, Guys just do
                 what you have to do. Go follow their delivery trucks and find out who the
                 customers are and start knocking on doors and do whatever the hell you
                 have to do. We have to respond. So you‘re in a spot, I don‘t expect you to
                 answer right now, but can you give me a shout back tomorrow?

         168.    On May 25, 2010, the Vice President of Vitafoam called Howard back. During

the call, Howard stated:

                 Just, you know we’ve kind of stayed out of each other’s way for some
                 time here while business is quiet. There’s just no business to be had and
                 dropping prices is only going to benefit the customers. I can’t afford to
                 have him take stuff away…It’ll be a rough go if he wants to go and quote
                 prices in places where he‘s not currently selling…Tell Normand it’s a, I
                 mean we just don‘t even know who your accounts are. Basically we’ve
                 just never interfered, but, if he’s going to go selling to guys quoting prices
                 at guys where he doesn’t currently sell, we’re going to go after his
                 accounts. So, business decision, you know, whatever way the chips fall,
                 that’s the way they’re going to fall, and life will go on. But the buyers are
                 asking me, you know, John, you’re always telling us to stay away. We do
                 the same thing with Foamex, we don’t go after their accounts. Haven’t for
                 a while business has been in the shitter. Just kind of stayed away and
                 they’ve stayed away from our accounts too, so prices have been fairly
                 stable. There ain’t much business out there and dropping prices and only
                 the customers are going to benefit. But let him make his decision and if
                 it’s to continue going after them then tell him there’ll be some
                 consequences. That’s it. I’m not gonna, no threats but I can’t not do
                 anything. The sales guys are getting kind of…‘Hey, John, you’re telling
                 us don’t go here, don’t go there, don’t sell that one, don’t go quote prices
                 there. ‘You know, eventually they’re going to think I got no nuts, so
                 sooner or later I’ve got to tell them, ‘Guys, just go and do what you got to
                 do.‘…Keep an eye on this guy, it’s ah, he needs coaching, there you go.

          169.    On May 25, 2010, Howard also left a voicemail message for the Vice President

 of Vitafoam:

                 Hi, it’s John…we never really did resolve anything, I guess I did most of
                 the talking…where do we leave this thing, vis-à-vis going after each
                 other‘s accounts. I’d be quite happy just to let it settle right here and not
                 do anything more. But if [the President of Vitafoam] got some real
                 pressure on this fellow Widmer and he’s going to continue to go after
                 accounts that he currently doesn’t sell, then I got to, I can’t continue to
                 hold our sales guys off. So, give it some thought and maybe over the next
                 day or two, just give me a shout and let me know. I understand you can’t

                                                   26
          Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 27 of 43



                override [President of Vitafoam], but I can’t just hold our guys at bay and
                tell them, ‘Well, don‘t do anything guys,’ That’s not a winning strategy
                for us either. So, give me a call in the next day or two would you? And
                let me know what course of action Widmer’s going to take here.

         170.    On June 2, 2010, two executives of Vitafoam spoke concerning a price increase

announcement. One of the Vitafoam executives explained it was important to talk to Raj Mehta

of CrestFoam about the price increase announcement.

         171.   On June 4, 2010, Tim Prescott of Vitafoam left a voice mail message for

Vitafoam‘s Vice President:

                Hey, it’s Tim…Can you give me a call when you get a chance. I don’t
                know whether you’ve spoken to [President] but I had a message earlier
                from Dale over at Carpenter and when I called him back he was asking
                what we’re going with the increase and he just called me again asking can
                VPS please call John Howard over at Domfoam.

         172.   On June 3, 2010, Dean Brayiannis of Valle called Steve Prescott of Vitafoam:

                Brayiannis:    I sent you a text regarding price increase letters. I’m
                               assuming you’e got most of the ones that you wanted to
                               see.

                Prescott:      I didn’t see, I had the old boy had faxed me one from a
                               couple of days ago…Yah, okay, no problem, Yah, I guess,
                               like that’s, you know, it’s game on again, isn‘t it.

                Brayiannis:    Ah, we’ll see what happens. I’ve got Carpenter, Flexible,
                               Mohawk, Leggett.‖

                Prescott:      But it’s warranted, you know what I mean. Like, we
                               know the prices of raw material have been going up, so
                               ah.

                Brayiannis:    Well, you know, I guess what we’ve gotta see is have
                               another one right behind this one, hopefully the first one
                               will stick right, but I guess we will see what our friends
                               at Carpenter will do.

                Prescott:      Yah, yah. Well, yah, like I say it’s it’s game on. So I
                               would imagine that most manufacturers will move forward
                               with it. We will have to see whether they, whether they do

                                                 27
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 28 of 43



                               or not and see how that goes.

               Brayiannis:     Yah, yah. Alright. Well our letter is out so hopefully I’m
                               assuming you’ve probably put something out by now.

               Prescott:        It’s as good as done.

               Brayiannis:     Okay. Well we’re already out, so we’ve already put our
                               letter out.

         173. On June 9, 2010, Brayiannis called Prescott twice, leaving a voice mail

message first, then called again to further discuss the price increase.

               Brayiannis:     Still haven’t seen or heard of your increase letter yet.

               Prescott:       Well, have a look around.

               Brayiannis:     I have. Haven’t found anything yet…I’ve still got one guy
                               telling me that you haven‘t issued a letter. So have you
                               issued? Yes or no?

               Prescott:       People will lie to you, Dean.

               Brayiannis:     Are you around the same time frame as us? July 5th or
                               what?

               Prescott:       Ah, yah, close.

               Brayiannis:     Okay. And you haven’t seen what, sorry? You haven‘t
                               seen other increase letters or did you get all of those?

               Prescott:       Well, I know, I know that, know Stan, Stan said that he’d
                               seen the Mohawk one and…I guess one of the other U.S.
                               guys. You know, everyone waits for the leader and once
                               the leader goes out then everyone else follows cause we all
                               know that the prices of material have gone up so, you know
                               what I mean?

               Brayiannis:     Well at the end of the day over the last two increases we
                               have chatted about it so just wanna make sure you got your
                               letter out.

               Prescott:       Yah. Okay pal.

      174.     On May 25, 2010, Vitafoam received a call from Michel Legendre of Carpenter,

                                                 28
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 29 of 43



who informed Vitafoam that Carpenter would be raising its prices on June 28, 2010.

        175.     Six days later, on May 31, 2010, Legendre again called Vitafoam and told them

that Carpenter would be raising prices by 11%.

         176.    The following day, Carpenter provided Vitafoam with a copy of the letter it sent

to its customers, which included the dates and amounts of the price increases.

         177.    After Vitafoam raised its own prices, Legendre once again contacted the

company, this time on June 15, 2010. He spoke with the Vitafoam Vice President and asked

whether Vitafoam was ready for round 2? Legendre informed the Vice President that Carpenter was

preparing to send a letter the following day with a 12% price increase, effective July 19, 2010. He

also confirmed that manufacturers in the States were similarly raising prices.

         178.    Once the two men finished discussing the details of the second price increase,

 they then turned to a discussion of whether they should be speaking at all:

                 Legendre:      Hey let me ask you something. That new boss of yours,
                                you‘ve got a guy there apparently I heard doesn‘t want us
                                to communicate. Is that correct?

                 Vitafoam:       Ahhh…yah, that‘s that‘s true. That‘s ahh very true
                                actually.

                 Legendre:      Mine…[As you know] mine are the same right.

                 Vitafoam:      Oh I understand.

                 Legendre:      But I heard that jeez, the same thing I guess this guy
                                you‘ve got, I forget his name now, said the same thing he
                                doesn‘t want nobody to talk and I‘m like holy [expletive]
                                ok here we go.

                 Vitafoam:      Yah. Well, you know, that’s, that’s, that’s, that’s policy
                                so…

                 Legendre:       Yah

                 Vitafoam:       That‘s…it’s corporate stuff right.

                                                   29
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 30 of 43



               …
               Legendre:      Ok. You know, I’m actually waiting for a third one [price
                              increase]. I think it is going to be a repeat of, what is it, last
                              year or the year before, I don’t know.
               Vitafoam:       It was about three years ago. We didn’t go up enough last
                              year. The prices have been, the prices have been pretty low
                              for a bit.

               Legendre:      Yah, you know what they’ve actually been too low
                              really.

               Vitafoam:      Sorry?

               Legendre:      They’ve actually been too low.

        179.   On May 27, 2010, Lee Lunsford of Hickory Springs called the Vitafoam President

and inquired whether Vitafoam was raising prices. When the Vitafoam President expressed

hesitation about doing so, Lunsford noted that there was no volume anywhere and there is

twice as much capacity as demand.

        180.   Despite this acknowledgment, on June 3, 2010, Lunsford again called Vitafoam,

this time speaking with the current Vitafoam Vice President. In their conversation, the Vice

President informed Lunsford that Vitafoam was raising its prices at the end of the month.

Lunsford inquired how much and, when told it would be by approximately 12%, agreed that this

was an acceptable number to Hickory Springs.

         181. The Defendants also exchanged emails in furtherance of the conspiracy to fix

prices for flexible polyurethane foam:

        182.   In June of 2000, the Vitafoam Vice President – who was an employee at

Woodbridge at the time – sent an email to a Vitafoam salesperson asking whether he spoke to

Don Phillips of Foamex to which the salesperson responded “Yes, we told him we are going out

with our letters 12% effective July 30th; he said we would follow.”

       183.    During October and November 2004, the Vitafoam Vice President reported to his

                                                 30
         Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 31 of 43



supervisor at Woodbridge by email that he had discussions with Bill Lucas, acting for Vitafoam

and Crest, which resulted in an agreement for a foam price increase effective January 1, 2005.

       184.      On October 21, 2004, the Vitafoam Vice President sent an email to his supervisor

at Woodbridge where he said: Lucas and I are talking about our favorite subject. Jan. 1 as a

possible date.

       185.      On November 2, 2004, the Vitafoam Vice President sent an email to his

supervisor at Woodbridge and other superiors at Woodbridge saying that he met with Lucas at

PFA‖ and that Lucas was most interested in their auto increases. They will announce for Jan. 1.

They would go +20%.

       186.      On March 9, 2005, the Vitafoam Vice President sent an email to his supervisor at

Woodbridge with the subject header ―Spoke to Lucas. The email stated ―They are going to

market probably next week. Looking for a Jan. 1 effective date. Were going at 18%. I said we

would most likely be closer to 15%. He reported that he has not heard from Foamex and is going

to try to call them again to see what number they will go with.

       187.      On March 9, 2005, the Vitafoam Vice President sent an email to his supervisor at

Woodbridge regarding another call with Bill Lucas, representing Vitafoam and Crest. Spoke

with Lucas again last week. We are trying to meeting in Chattanooga. He also wrote: We use the

schedule[d] discussions to lead into the real reasons for the calls. Said that they were successful

at the mills, in Furniture – they were still one [price increase] behind. The email continued: ―I let

him know we were going March 15th in Detroit [automotive sector]. He said they would

probably wait until May 1. Would have liked a more coordinated push.

       188.      On May 5, 2005, the Vitafoam Vice President while he an employee at

Woodbridge emailed that he spoke with Bill Lucas of Vitafoam and Raj Mehta, the General


                                                  31
          Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 32 of 43



Manager of Crest, regarding price increases for May 2005. This relationship between

Woodbridge, Crest, and Vitafoam continued for years. In a June 2, 2010 conversation between

the Vitafoam Vice President and the current President, they discussed Mr. Mehta again and

information to pass to him in furtherance of the conspiracy.

      189.      On September 14, 2005, the head of a competitor company wrote to a Vitafoam

executive and stated, In separate conversation, I talked to Lucas. They are out with 11% on

blocks nothing on Auto. He asked the Vitafoam executive to have one of his employees ―call

Buster [Mann at Hickory Springs] today. After placing the call to Mann, the Vitafoam

employee wrote ―I called Buster yesterday. We spoke about the bedding stuff. It is at numbers

we are not used to.

       190.     On May 22, 2008, Nikki Walborn at Scottdel sent an email with an attachment of

a draft Scottdel fuel surcharge and price increase letter to a number of Scottdel employees,

including Louie Carson and Jeff Carter. (Within a year of this email, Jeff Carter went from

Scottdel to Future Foam in Texas.) On May 29, 2008, Jeff Carter forwarded this email and price

increase letter to David Gurley at Vitafoam, and Gurley then forwarded the email and price

increase letter to his superior at Vitafoam, the current President.

       191.     On July 7, 2008, Jeff Carter, while still at Scottdel, forwarded via email a draft

price increase letter to David Gurley of Vitafoam, stating, David, Here is a copy of our next

increase letter. Jeff.‖ Gurley forwarded this email and draft increase letter to the company

President. The President forwarded this string of emails and draft increase letter to his

subordinates at Vitafoam, the Vice President of Sales & Marketing, and Steve Prescott.

       192.     On July 9, 2008, Steve Prescott forwarded the email string and letter to Stan

Miller of Vitafoam, with the message, Hey pal you thought the first one was tough! Check with

your Carpenter contact to see when they plan on pulling the trigger.
                                                  32
             Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 33 of 43



        193.     On July 11, 2008, Stan Miller reported back to Prescott via email, stating:
         Steve, I talked to Carpenter and he says that he has found his info. That
         Mohawk has gone up the 12 points on business other then the EOR orders
         from the show. He said they went up the full 12% in Vancouver and they
         have gotten some for the business back. He had not heard of Scottdale
         [sic] increase but had been told that there was a good chance they would
         be going up. I just talked to Randy from Shnier and he said from the pricing
         his sales people have found that Mohawk has not gone up. Carmine has been
         after him for copies of their pricing but he can‘t get his hands on it. He told
         me they lost an order to Mohawk in Calgary for Carpet Supermarket and that
         is where Ben Flagel is now. Prescott asked in an email to Miller ―Will Ben
         share info? Miller shortly thereafter on the same day responds to Prescott via
         email, stating, ‘Dan from Carpenter just called and said they will be going up
         13% on Aug. 11/08.’

      194.       On May 21, 2009, Steve Prescott of Vitafoam sent draft price increase letters to

 other Vitafoam employees. One of the recipients, David Gurley of Vitafoam, forwarded those

 price increase letters to Jeff Carter of Future Foam in Texas. Jeff Carter then forwarded this

 email to David Carson and Louie Carson of Scottdel stating: “Louie and David, You probably

 have seen all these. It’s crazy out there again, personally I don’t think this is enough of an

  increase.”

       195.      Letters announcing a May 2009 increase from Flexible Foam dated April 7, 2009,

 from Mohawk dated April 10, 2009, from Carpenter dated April 13, 2009, from Vita Canada

 dated April 14, 2009, from Leggett & Platt dated April 15, 2009, and Future Foam dated April

 16, 2009 were all present in Vitafoam files. Following that price increase, there was another price

 increase in June 2009. Price increase letters from Mohawk, Flexible Foam, Carpenter and Future

 Foam all dated May 18, 2009, and from Leggett & Platt and Vita Canada dated May 19, 2009

 were also present in Vitafoam files.

      196.       Louie Carson responded to Carter thanking Carter for the information. Carter

forwarded his string of emails with Louie Carson back to David Gurley at Vitafoam. Gurley

forwarded the string to his superiors at Vitafoam, the Vice President of Sales & Marketing and

                                                   33
            Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 34 of 43



President, with the message: “Please keep this confidential and read from the bottom up. It was

sent to my friend Jeff Carter @Future Foam in Texas and talks about Vita and Ohio Valley.

Louie Carson is one of the owners of Scottdel.”

      6)         Defendants kept the conspiracy secret

     197.       As described in this Complaint, the Vitafoam employees discussed herein and

other participants in the conspiracy took numerous steps to avoid detection of their conspiracy.

     198.       At times, full names would not be used in correspondence and instead

participants would only use first names or initials.

     199.       Conspirators took advantage of attending trade association meetings along with

their competitors and met to discuss coordinating price increases outside of the formal meetings.

     200.       During the Period, representatives of Defendants regularly met through such

organizations as the PFA, International Sleep Products Association (ISPA), and Surfaces, a trade

group that includes polyurethane carpet underlay producers.

     201.       Representatives of Defendants claimed these trade association meetings were

nothing more than “meet-and-greet” sessions with their competitors.

     202.       Representatives of Defendants disguised their attendance at these events as

information gathering, but in fact used them as an opportunity to fix prices and divvy up their

customers.

     203.       Representatives of Defendants had no genuine intention of learning about the

market at these meetings.

     204.       Defendants essentially controlled the market, and attended these meetings to

further ensure and perpetuate their control.

     205.       Defendants also visited each other‘s manufacturing facilities for the purported

purpose of sharing technological and operational advances, but were actually using the
                                                  34
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 35 of 43



opportunity to discuss coordinated price increases.

      206.            Defendants’ employees also would avoid detection by communicating

through fax machines at a local Staples or other store, so that the identification of the sender

would be hidden on the fax transmittal.

       207.      With the exception of Vitafoam, which sought leniency from the DOJ (see

allegations supra) and Scottdel which went into liquidation (see paragraph 41, supra), there is

no indication that any of the other Defendants have taken affirmative action to leave the

conspiracy.

 B.    Market Factors Support The Existence Of The Conspiracy

      208.       Various market factors made the market for flexible polyurethane foam highly

susceptible to anticompetitive practices and unlawful collusion, which allowed Defendants to

implement their anticompetitive conspiracy.

      1)           Limited Competition

      209.       As a result of flexible polyurethane foam’s manufacturing and product

characteristics, importation into the United States from outside North America is neither practical

nor economical. Consequently, the vast majority of flexible polyurethane foam sold in the United

States comes from North America or a company with a United States-based subsidiary.

      210.       Defendants—all of whom are based in the North America or have United States

based subsidiaries or affiliates—collectively represent the majority of flexible polyurethane foam

manufacturers.

      211.       In addition, the industry has been consolidating rather than attracting new

entrants. Major players within this industry have been active in acquiring smaller companies and

other competitors over the course of the last ten years. For example:


                                                  35
          Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 36 of 43



      212.        In 2007, Defendant Carpenter acquired its European competitor Dumo NV.

      213.        In 2006, following the purchase of its parent corporation, Defendant Vitafoam,

Inc. sold one of its plants to Olympic Products LLC (a joint venture between Woodbridge and

Hickory Springs), and sold another plant to Flexible Foam Products.

       2) Inelastic demand due to lack of substitutes

       214.          “Elasticity” is a term used to describe the sensitivity of supply and demand to

changes in one or the other. For example, demand is said to be “inelastic” if an increase in the

price of a product results in only a small, decline in the quantity sold of that product, if any. In

other words, customers have nowhere to turn for alternative, cheaper products of similar quality,

and so continue to purchase despite a price increase.

       215.          For a cartel to profit from raising prices above competitive levels, demand

must be relatively inelastic at competitive prices. Otherwise, increased prices would result in

declining sales, revenues and profits, as customers purchased substitute products or declined to

buy altogether.

        216.         Demand for polyurethane foam is relatively inelastic. According to the

Polyurethane Foam Association, “In furniture and bedding applications, short staple polyester

fiber is often used instead of [flexible polyurethane foam], as is cotton, but both alternative

materials have poor height recovery characteristics after compression. Steel springs also recover

well but must be insulated from the user with some type of cushioning material. Comparing

[flexible polyurethane foam] to alternative materials in the areas of economics, comfort

potential, ease of use, and durability, there is not an acceptable substitute.”

       3) Standardized commodity product with high degree of interchangeability

       217.       A ”“commodity product” is characterized as a product that is readily interchangeable


                                                   36
          Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 37 of 43



and for which competition is primarily driven by price rather than other market pressures, such as

branding and marketing. The mass production and interchangeability of commodity products results

not only in pressure for competitors to enter into conspiracies to fix and maintain prices, but serves as

a mechanism to successfullyadopt and implement such conspiracies.

       218.        Flexible polyurethane foam is a commodity used in hundreds of consumer

products to provide comfort, support, safety and durability. Flexible polyurethane foam is

interchangeable across manufacturers. The last major technological breakthroughs in the

production of flexible polyurethane foam occurred in the mid-20th century, and flexible

polyurethane foam is now classified as a commodity chemical product.

         219.      Accordingly, each Defendant has the capability to produce the same or similar

flexible polyurethane foam products, and flexible polyurethane foam customers make purchase

decisions based principally on price. This commoditization and interchangeability of flexible

polyurethane foam facilitated Defendants’ conspiracy by making coordination on price much

simpler than if Defendants had numerous distinct products with varying features.

        4) Opportunities To Conspire

        220.       Defendants are members of trade associations, including the PFA, International

Sleep Products Association, Alliance of Flexible Polyurethane Foam, Carpet Cushion Council,

and Surfaces. The PFA is one of the largest such trade associations, and approximately 70% of

U.S. polyurethane foam manufacturers are PFA members.

       221.        As discussed above and below, during trade association meetings – including PFA

meetings - Defendants seized opportunities to meet in person to allocate customers and coordinate

price increases.




                                                   37
            Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 38 of 43



                      ACCRUAL OF CLAIM, CONTINUING VIOLATION,
                  EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

          222.      Plaintiff did not discover and could not have discovered through the exercise of

reasonable diligence the existence of the conspiracy alleged herein prior to disclosure in 2010 of

the raids by government agencies of certain Defendants’ facilities.

          223.      Plaintiff believes that prior to the Period Defendants formulated and prepared a

plan to implement a conspiracy and in furtherance of their agreements, throughout the Period,

Defendants and their co-conspirators have committed continuing violations of the unjust

enrichment law resulting in monetary injury to Plaintiff. These violations each constituted

injurious acts.

          224.      In addition, Defendants and their co-conspirators’ agreement, understanding and

conspiracy in violation of the unjust enrichment law was kept secret. As a result, Plaintiff was

unaware of Defendants’ unlawful conduct alleged herein and did not know that it was paying

artificially high prices for flexible polyurethane foam throughout the Period. Defendants and their co-

conspirators affirmatively and fraudulently concealed their unlawful conduct.

           225.     Plaintiff did not discover, nor could have discovered through reasonable

diligence, that Defendants and their co-conspirators were violating the unjust enrichment law

until shortly before this litigation was initially commenced, because Defendants and their co-

conspirators used deceptive and secret methods to avoid detection and to affirmatively conceal

their violations.

           226.     Neither Defendants nor their co-conspirators told Plaintiff that they were fixing

prices and allocating customers or engaging in the other unlawful collusive practices alleged

herein.

          227.      By its very nature, Defendants’ and their co-conspirators’ conspiracy was

                                                     38
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 39 of 43



 inherently self-concealing.

         228.       Defendants and their co-conspirators engaged in a successful price-fixing and

  customer allocation conspiracy, which they affirmatively concealed:

                    a. by meeting secretly (including use of private telephonic communications) to
                    discuss prices, customers, and markets of polyurethane foam sold in the United
                    States including Puerto Rico;

                    b. by agreeing among themselves at meetings and in communications not to
                    discuss publicly, or otherwise reveal, the nature and substance of the acts and
                    communications in furtherance of their illegal scheme;

                    c. by holding secret meetings outside and separate from the formal trade
                    association meetings Defendants were publicly attending; and

                    d.    by disguising price-fixing meetings and communications as
                          technical and operational meetings.

                                             PLAINTIFF’S INJURIES

        229.       The unlawful contract, combination and/or conspiracy alleged above had and is

having, inter alia, the following effects:

                a. Prices charged by Defendants and their co-conspirators to suppliers to Plaintiff for

                polyurethane foam products were maintained at artificially high and supra- competitive

                levels;

                b. Plaintiff was required to pay more for products manufactured with polyurethane

                foam than they would have paid in a competitive marketplace unfettered by

                Defendants‘ and their co-conspirators‘ collusive and unlawful price-fixing; and

                c. Plaintiff has been deprived of the benefits of free, open and unrestricted

                competition in the market for polyurethane foam.

       230.         During and throughout the period of the contract, combination or conspiracy

alleged above, Plaintiff indirectly purchased Defendants’ polyurethane foam in Puerto Rico.

                                                     39
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 40 of 43



       231.      Plaintiff paid more for the products utilizing polyurethane foam than they would

have paid under conditions of free and open competition.

       232.      As a direct and proximate result of the illegal combination, contract or conspiracy

alleged above, Plaintiff was injured and financially damaged in their businesses and property, in

amounts that are not presently determined.

                                        CLAIMS FOR RELIEF

                                               Injunctive Relief


       233.      Plaintiff incorporates by reference as if fully set forth herein the allegations contained

  in the preceding paragraphs of this Complaint.

       234.           Plaintiff asks this Court to enjoin defendants from continuing to violate the

 Sherman Act.


                            Unjust Enrichment and Disgorgement of Profits

                                                  31 L.P.R.A


       235.      Plaintiff incorporates by reference as if fully set forth herein the allegations contained

  in the preceding paragraphs of this Complaint.

        236.     By paying more for products containing flexible polyurethane foam than it

 would have in the absence of Defendants’ wrongful conduct, Plaintiff has conferred a

 benefit on Defendants.

         237.    As a result of Defendants’ wrongful conduct, Defendants were able to charge more

 for flexible polyurethane foam which overpayments were made by Plaintiff .

        238      Defendants have been unjustly enriched by Plaintiff’s overpayments.

        239.      Equity demands that Defendants be required to make restitution and return the
                                                    40
           Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 41 of 43



 overpayment to Plaintiff .

        240.     Plaintiff seeks disgorgement of all profits resulting from such overpayments and

establishment of a constructive trust from which Plaintiff may seek restitution.

        241.      Plaintifff files this Complaint on its own behalf, for governmental entities, and as

  parens patriae for all persons who reside or resided in Puerto Rico to enforce public rights and to

  protect its residents from Defendants’ unjust enrichment.

        242. Defendants’ conspiracy enriched them unjustly.

        243. Defendants’ enrichment resulted from harm [impoverishment] of Plaintiff.

        244. There is a connection or Nexus between the loss [impoverishment] of Plaintiff and the

  enrichment of Defendants.

        245. There is no cause that justifies the enrichment.

        246. There is no legal principle that excludes the use of unjust enrichment.

        247. There is no adequate legal remedy to correct the harm to Plaintiff.

        248. As a consequence of the intentional, malicious, and negligent actions committed in bad

  faith by all the Defendants, the patrimony of everyone represented by Plaintiff diminished

  significantly and all Defendants benefitted in that way increasing their patrimony substantially, so

  that Plaintiff in representation of the consumers of Puerto Rico, demands that all Defendants, restore

  and indemnify Plaintiff for the unjust enrichment in which they have engaged, which is estimated in

  an amount no less than $50,000,000.00 plus interest.

                                      PRAYER FOR RELIEF

         249. Plaintiff prays for the following relief:

               (a)     That the Defendants’ conduct, contract, conspiracy, or combination, and related
                       acts and practices alleged in this complaint be adjudged and decreed to have
                       unjustly enriched them at Plaintiff’s expense;

               (b)     That Defendants be ordered to cease all cooperative agreements, joint ventures,
                                                   41
Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 42 of 43



                  cross-license agreements, or other arrangements used to facilitate the conspiracy
                  alleged in this complaint and that the same be adjudged rescinded or dissolved;

       (c)        That Defendants reimburse for the amounts by which the consumers and
                  governmental agencies in Puerto Rico were impoverished by the unjust
                  enrichment of Defendants in an amount not less than $50,000,000;

       (d)        That Plaintiff be awarded such additional amounts as provided by law;

       (e)        That Plaintiff be awarded pre- and post-judgment interest at the highest legal rate;

       (f)        That Plaintiff be awarded all costs of investigation, costs of litigation, including
                  court costs and reasonable attorneys’ fees; and

       (g)        That the Court order such other relief as it may deem just and proper under the
                  circumstances.



                                        JURY DEMAND

250.         Plaintiff hereby demands a trial by jury.

                                                   Respectfully Submitted,


                                                   WANDA VÁZQUEZ GARCED
                                                   ATTORNEY GENERAL OF PUERTO RICO


                                                   /s/Denise Maldonado Rosa
                                                   Denise Maldonado Rosa
                                                   Assistant Attorney General
                                                   U.S.D.C. 301108
                                                   P.O. Box 9020192
                                                   San Juan, Puerto Rico 00902-0192
                                                   Tel: (787) 729-2002
                                                   Fax: (787) 721-3223
                                                   dmaldonado@justicia.pr.gov


                                                   Becker & Vissepó, PSC

                                                   /s/Jane Becker Whitaker _______
                                                   Jane A. Becker Whitaker
                                                   U.S.D.C. 2055110
                                                   P.O. Box 9023914
                                              42
Case 3:18-cv-01987-GAG Document 1 Filed 12/20/18 Page 43 of 43



                                   San Juan, Puerto Rico 00902-3914
                                   Tel: (787) 945-2406

                                   Email: jbw@beckervissepo.com
                                          janebeckerwhitaker@gmail.com



                                   S/Jean Paul Vissepó Garriga
                                   JEAN PAUL VISSEPÓ GARRIGA
                                   U.S.D.C. No. 221504
                                   PO Box 367116
                                   San Juan, PR 00936-7116
                                   Tel. (787) 945-2406
                                   E-mail: jp@beckervissepo.com
                                          jp@vissepolaw.com.
                                   John A. Girardi
                                   Girardi/Keese
                                   1126 Wilshire Blvd.
                                   Los Angeles, CA 90017
                                   Tel. 213-262-6777
                                   Email: jgirardi@girardikeese.com

                                   J. Barton Goplerud
                                   Andrew B. Howie
                                   Brandon Bohlman
                                   SHINDLER ANDERSON,
                                   & GOPLERUD, P.C.
                                   5015 Grand Ridge Drive, Suite 100
                                   West Des Moines, Iowa 50265-5749
                                   Tel: (515) 223-4567
                                   Fax: (515) 223-8887
                                   Email: goplerud@sagwlaw.com
                                   Email: howie@sagwlaw.com
                                   Email: bohlman@sagwlaw.com

                                   ATTORNEYS FOR PLAINTIFFS




                              43
